Case 21-10527-JTD   Doc 533-7   Filed 05/28/21   Page 1 of 12




                    EXHIBIT 7
              Case 21-10527-JTD        Doc 533-7      Filed 05/28/21     Page 2 of 12

                                                                                 Execution Version


                           AMENDMENT NO. 4 AND WAIVER TO
                                CREDIT AGREEMENT

        THIS AMENDMENT NO. 4 AND WAIVER TO CREDIT AGREEMENT (this
“Amendment”), effective as of December 10, 2020, is among CarbonLite Holdings, LLC (the
“Borrower”), certain Subsidiaries of the Borrower as guarantors (the “Guarantors”), the lenders
party hereto (the “Lenders”), Orion Energy Partners Investment Agent, LLC, as Administrative
Agent (“Administrative Agent”) and Orion Energy Partners Investment Agent, LLC, as Collateral
Agent (“Collateral Agent”) and relates to that certain Credit Agreement, dated as of August 2,
2019, (as amended by that certain (i) Amendment No. 1 to Credit Agreement and Waiver, dated
as March 30, 2020, (ii) Amendment No. 2 to Credit Agreement, dated as of September 9, 2020
and (iii) Amendment No. 3 to Credit Agreement, dated as of October 23, 2020, and as further
amended, restated, amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”; and as amended hereby, the “Credit Agreement”), among
the Borrower, the Guarantors, the Lenders, Administrative Agent, Collateral Agent and the other
persons party thereto.

                                       WITNESSETH

         WHEREAS, the Guarantors have previously entered into that certain Credit Agreement,
dated as of September 16, 2019, as amended by the First Amendment and Waiver dated September
16, 2020 (as further amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Leumi Credit Agreement”), by and among CL PI Holdings, certain
Subsidiaries of CL PI Holdings (collectively, the “Leumi Loan Parties”) and Bank Leumi USA
(“Leumi”), pursuant to which Leumi makes certain working capital advances to the Leumi Loan
Parties;

        WHEREAS, the Collateral Agent has previously entered into that certain Intercreditor
Agreement, dated September 16, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified prior to the date hereof, the “Intercreditor Agreement”), by and between the
Collateral Agent, Leumi and the Leumi Loan Parties;

        WHEREAS, in connection with this Amendment, (a) Leumi and the Leumi Loan Parties
are entering into a Second Amendment and Waiver to the Leumi Credit Agreement (the “Second
Amendment and Waiver to Leumi Credit Agreement”) and (b) Leumi, the Collateral Agent and
the Leumi Loan Parties are entering into the First Amendment to the Intercreditor Agreement (the
“First Amendment to Intercreditor”);

        WHEREAS, the Borrower has informed the Administrative Agent of (a) the failure of the
financial statements delivered pursuant to Section 5.10 of the Credit Agreement for periods ended
prior to the Amendment No. 4 Effective Date to fairly present in all material respects in accordance
with GAAP the financial position of the Borrower and its Subsidiaries due to a company
revaluation of inventory which occurred in the third quarter of 2020 as described in the email titled
“CarbonLITE Inventory Revaluation” from the chief financial officer of the Borrower to the
Administrative Agent which was sent on November 22nd at 4:49 p.m. ET and (b) the failure of
the Borrower to deliver unaudited financial statements on a timely basis for the third quarter of



US-DOCS\119560011.11
              Case 21-10527-JTD            Doc 533-7     Filed 05/28/21     Page 3 of 12




2020 as required by Section 5.10 of the Credit Agreement (collectively, the “Financial Statement
Events of Default”); and

       WHEREAS, pursuant to and in accordance with Section 10.02(b) of the Existing Credit
Agreement, and, subject to the satisfaction of the conditions set forth herein, the Administrative
Agent and the Lenders signatory hereto have agreed to make certain amendments to the Existing
Credit Agreement and waive the Financial Statement Events of Default.

        NOW, THEREFORE, in consideration of the premises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:


       Section 1.    Definitions. Unless otherwise defined in this Amendment, each capitalized
term used in this Amendment has the meaning assigned to such term in the Credit Agreement.

       Section 2.    Amendments to the Credit Agreement. Effective as of the Amendment No.
4 Effective Date (as defined below), each of the Administrative Agent, the Lenders and the
Borrower hereby agree to amend the Existing Credit Agreement as follows:

                  (a)     Section 1.01 of the Existing Credit Agreement is hereby amended by
        adding the following defined terms in the appropriate alphabetical order:

                       ““Amcor Receivables” means all accounts receivable owing to the Loan Parties
                       by Amcor Rigid Plastics USA Incorporated, Amcor Group GMBH, Amcor
                       Canada, and/or its various subsidiaries and affiliates.

                       “Amendment No. 4 Effective Date” has the meaning assigned to such term in
                       Amendment No. 3 and Waiver to this Agreement, dated as of December __,
                       2020, by and among the Administrative Agent, the Lenders, the Collateral
                       Agent, the Borrower and the other Loan Parties.

                       “Citibank” means Citibank, N.A., and its branches and subsidiaries and
                       affiliates.

                       “Citibank Financing Documents” means that certain Supplier Agreement, dated
                       as of April 30, 2020, by and between CL Industries and Citibank, pursuant to
                       which Citibank purchases from CL Industries, and CL Industries assigns to
                       Citibank, certain accounts receivable, and all other agreements, documents and
                       instruments now or at any time hereafter executed and/or delivered in connection
                       with the same, in each case, as in effect as of the Amendment No. 4 Effective
                       Date.”

                 (b)     Section 1.01 of the Existing Credit Agreement is hereby amended by
        amending and restating the following definitions:

                       ““Permitted Revolving Facility” means one or more secured or unsecured
                       revolving credit facilities satisfying the following conditions: (i) such
                                                     2
US-DOCS\119560011.11
              Case 21-10527-JTD             Doc 533-7      Filed 05/28/21     Page 4 of 12




                       Indebtedness is incurred to finance the working capital requirements of one or
                       more of the Borrower Group Members; (ii) the aggregate principal amount of
                       such Indebtedness incurred by (A) CL PI Holdings does not exceed $20,000,000,
                       provided that such amount may be increased to $25,000,000 subject to
                       documentation satisfactory to the Administrative Agent, (B) CL Recycling
                       Holdings does not exceed $5,000,000 and (C) CL P Holdings does not exceed
                       $6,000,000; (iii) such Indebtedness has no make-whole or similar prepayment
                       premium; (iv) the lien and/or payment priorities thereunder are, as among the
                       holders of such Indebtedness, pari passu (e.g., there are no “first-out” or “last-
                       out” tranches); and (v) the providers of such Indebtedness (or an agent on their
                       behalf) shall have executed an intercreditor agreement in favor of the Collateral
                       Agent, in form and substance satisfactory to the Administrative Agent in its sole
                       discretion.”

                  (c)     Section 2.07(c) of the Existing Credit Agreement is hereby amended by
        adding the following to the end of such subsection:

                       “Notwithstanding the foregoing, and notwithstanding the provisions of Section
                       2.07(e) below, interest on the Loans that would be due on December 31, 2020
                       (which the parties acknowledge and agree is an amount equal to $2,223,118.95)
                       shall instead be paid early by the Borrower to the Administrative Agent within
                       three (3) Business days of the Amendment No. 4 Effective Date.”

                   (d)       Section 5.11(c) of the Existing Credit Agreement is hereby amended
        and restated in its entirety as follows:

                       “(c) as soon as available, but in any event within two (2) days of any sale or
                       proposed sale of Amcor Receivables, reports of all sales and proposed sales of
                       such Amcor Receivables, in each case specifying the dollar amount thereof and
                       the account debtor with respect thereto;”

                   (e)       Section 6.03(k) of the Existing Credit Agreement is hereby amended
        and restated in its entirety as follows:

                       “(k)(i) Liens securing obligations under any Permitted Revolving Facility, on the
                       applicable Borrower Group Members’ (A) accounts or proceeds arising from the
                       sale of inventory or the provision of services, (B) all Inventory (as defined in the
                       UCC), (C) any equipment which the Collateral Agent shall agree, in its sole
                       discretion, can be subject to a prior Lien in favor of the Permitted Revolving
                       Facility, (D) segregated proceeds of the foregoing (including any deposit
                       accounts, securities accounts or commodities accounts holding solely such
                       proceeds) and (E) books and records relating to the foregoing and (ii) solely for
                       the six (6) month period occurring after the Amendment No. 4 Effective Date, a
                       precautionary security interest and Lien of Citibank in and to the Amcor
                       Receivables sold or assigned to it from time to time pursuant to and in
                       accordance with the terms of the Citibank Financing Documents, to the extent
                       any such sale or assignment is not deemed to constitute a true sale thereof, as

                                                       3
US-DOCS\119560011.11
              Case 21-10527-JTD            Doc 533-7     Filed 05/28/21     Page 5 of 12




                       collateral security for the payment of the obligations of the Loan Parties to
                       Citibank thereunder;”

                   (f)       Section 6.07(e)(v) of the Existing Credit Agreement is hereby amended
        and restated in its entirety as follows:

                       “(v) the sale of (A) inventory (if any) in ordinary course of business and (B)
                       solely for the six (6) month period occurring after the Amendment No. 4
                       Effective Date, the sale or assignment of Amcor Receivables pursuant to and in
                       accordance with the terms of the Citibank Financing Documents as in effect on
                       the Amendment No. 4 Effective Date; provided, that, Lender shall at all times
                       retain its junior Lien in and to all proceeds of each such sale or assignment;”
                   (g)       Section 6.17 of the Existing Credit Agreement is hereby amended and
        restated in its entirety as follows:

                       “6.17        Citibank Financing Documents. Prior to the borrowing or
                       application any funds under the Citibank Financing Documents, the Borrower
                       shall obtain the prior written consent of the Administrative Agent (in its sole
                       discretion) as to the application of funds.”


                   (h)       Section 7.01(d)(i) of the Existing Credit Agreement is hereby amended
        and restated in its entirety as follows:

                       “(i) Section 2.05(b)(v) (as to delivery of detailed calculations of the Net Cash
                       Flow amount), the last sentence of Section 2.07(c), Sections 5.01 (as to
                       existence), 5.11(h), 5.13, 5.21(g) through 5.21(l) or Article VI; or”

       Section 3.     Waiver. The Existing Lenders, the Collateral Agent and the Administrative
Agent hereby waive the Financial Statement Events of Default under the Credit Agreement and
each other Financing Document.

        Section 4.      Debt Service Reserve Account. The Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the Lenders party hereto each acknowledge and
agree that (a) the Borrower is only permitted to access funds on deposit in the Debt Service Reserve
Account to pay any Interest Payment Deficiency, (b) that the Control Agreement in respect of the
Debt Service Reserve Account requires the account bank thereunder to first obtain the prior written
consent of the Collateral Agent before making any transfers from the Debt Service Reserve
Account and (c) any transfer of funds from the Debt Service Reserve Account for any purpose
other than the payment of an Interest Payment Deficiency is an Event of Default.

        Section 5.  Effectiveness of Amendment. This Amendment shall become effective on
the date (the “Amendment No. 4 Effective Date”) on which each of the following conditions is
satisfied:

               (a)     the Administrative Agent shall have received counterparts of this
        Amendment executed by the Administrative Agent, the Borrower and each Lender;
                                                     4
US-DOCS\119560011.11
              Case 21-10527-JTD       Doc 533-7      Filed 05/28/21    Page 6 of 12




                   (b)     the Administrative Agent shall have received an executed borrowing
        notice, requesting a borrowing on the date hereof under the Leumi Credit Agreement,
        which shows funds in at least the amount of $2,223,118.95 to be used to make the interest
        payment in respect of the Loans due on December 31, 2020;

                 (c)     the Administrative Agent shall have received a copy of the Second
        Amendment and Waiver to Leumi Credit Agreement, in a form satisfactory to the
        Administrative Agent, fully executed by Leumi and the Leumi Loan Parties;

                  (d)      the Administrative Agent shall have received a copy of the First
        Amendment to Intercreditor, in a form satisfactory to the Administrative Agent, fully
        executed by Leumi, the Collateral Agent and the Leumi Loan Parties, in each case, in their
        respective capacity specified therein;

                   (e)     the Administrative Agent shall have received an updated and reasonably
        satisfactory copy of the financial statements required to be delivered pursuant to Section
        5.10(b) of the Credit Agreement for the fiscal quarter ending September 30, 2020; and

                   (f)     the Administrative Agent, the Lenders and their counsel shall have been
        paid or reimbursed by the Borrower for all reasonable and documented out-of-pocket costs
        and expenses associated with the preparation, negotiation and execution of this Agreement
        and the other instruments and documents to be delivered hereunder and the transactions
        contemplated hereby.

        Section 6.      Ratification of Obligations. Each of the Borrower and Guarantors each
hereby (a) ratifies and confirms all of their respective Obligations under the Credit Agreement and
the other Financing Documents related thereto, (b) affirms that, after giving effect to this
Amendment, all of its pledges, grants of security interests and Liens and other obligations under
the Security Documents are reaffirmed and remain in full force and effect on a continuous basis,
(c) reaffirms each Lien granted by it to the Collateral Agent and (d) acknowledges and agrees that
the grants of security interests and Liens by it contained in the Security Documents are, and shall
remain, in full force and effect on and after the Amendment No. 4 Effective Date.

        Section 7.    Representations and Warranties. In order to induce each other party hereto
to enter into this Amendment, each Loan Party represents and warrants to each other party hereto
as follows:

                  (a)      Each Loan Party has full corporate, limited liability company or other
        organizational powers, authority and legal right to enter into, deliver and perform its
        respective obligations under the Amendment to consummate each of the transactions
        contemplated herein and therein, and has taken all necessary corporate, limited liability
        company or other organizational action to authorize the execution, delivery and
        performance by it of the Amendment. The Amendment has been duly executed and
        delivered by such Loan Party and is in full force and effect and constitutes a legal, valid
        and binding obligation of such Loan Party, enforceable against such Loan Party in
        accordance with its respective terms, except as enforcement may be limited (i) by
        Bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or other

                                                 5
US-DOCS\119560011.11
              Case 21-10527-JTD         Doc 533-7       Filed 05/28/21      Page 7 of 12




        similar laws affecting creditors’ rights generally, (ii) by general principles of equity
        (regardless of whether such enforceability is considered in a proceeding in equity or at law)
        and (iii) by implied covenants of good faith and fair dealing.

                    (b)      The execution, delivery and performance by each Loan Party of this
        Amendment and all other documents and instruments to be executed and delivered
        hereunder by it, as well as the consummation of the transactions contemplated herein and
        therein, do not and will not (i) conflict with the Organizational Documents of such Loan
        Party, (ii) conflict with or result in a breach of, or constitute a default under, any indenture,
        loan agreement, mortgage, deed of trust or other material instrument or agreement to which
        such Loan Party (and, as of the Amendment No. 4 Effective Date, any Non-Guarantor
        Subsidiary) is a party or by which it is bound or to which such Loan Party’s (and, as of the
        Amendment No. 4 Effective Date, any Non-Guarantor Subsidiary’s) property or assets are
        subject, (iii) conflict with or result in a breach of, or constitute a default under, in any
        material respect, any Applicable Law or (iv) with respect to each Loan Party (and, as of
        the Amendment No. 4 Effective Date, each Non-Guarantor Subsidiary), result in the
        creation or imposition of any Lien (other than a Permitted Lien) upon any of such Borrower
        Group Member’s property or the Collateral.

                  (c)     Each Loan Party (and, as of the Amendment No. 4 Effective Date, each
        Non-Guarantor Subsidiary) has obtained all material Authorizations required under any
        Applicable Law to be issued to, assigned to, or otherwise assumed by, such Borrower
        Group Member and necessary for (i) the Business or (ii) the execution, delivery and
        performance by each Loan Party of this Amendment other than, in each case,
        Authorizations that are not currently necessary and are obtainable in the ordinary course of
        business.

                (d)     Each Loan Party (and, as of the Amendment No. 4 Effective Date, each
        Non-Guarantor Subsidiary) is in material compliance with each Authorization by a
        Governmental Authority currently in effect.

                    (e)     As of the Amendment No. 4 Effective Date, the conditions precedent
        set forth in Section 5 above have been satisfied.

     Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT (INCLUDING ANY
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

        Section 9.      Miscellaneous.

                 (a)     On and after the Amendment No. 4 Effective Date, each reference in the
        Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,

                                                   6
US-DOCS\119560011.11
              Case 21-10527-JTD        Doc 533-7       Filed 05/28/21     Page 8 of 12




        referring to the Credit Agreement, and each reference in each other Financing Document
        to “the Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the
        Credit Agreement, shall mean and be a reference to the Credit Agreement as amended or
        otherwise modified by this Amendment. This Amendment shall constitute a Financing
        Document for purposes of the Credit Agreement.

                  (b)     The execution, delivery and effectiveness of this Amendment shall not
        operate as a waiver of any default of the Borrower or any right, power or remedy of the
        Administrative Agent or the Lenders under any of the Financing Documents, nor constitute
        a waiver of any provision of any of the Financing Documents.

        Section 10.   Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or invalidate the remainder
of this Amendment and the effect thereof shall be confined to the provisions so held to be invalid.

        Section 11.   Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and the Borrower and their respective
successors and permitted assigns.

        Section 12.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by facsimile or other
electronic transmission, i.e. a “pdf” or a “tif”), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this Amendment signed
by all parties shall be lodged with the Borrower and the Administrative Agent. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Amendment shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of which shall be of the
same legal effect, validity or enforceability as a manually executed signature or the use of a paper-
based recordkeeping system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

       Section 13.   Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of this Amendment or
any other Financing Document.

       Section 14.     Integration. This Amendment represents the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to herein.

                                     [Signature Pages Follow]




                                                  7
US-DOCS\119560011.11
         Case 21-10527-JTD        Doc 533-7       Filed 05/28/21       Page 9 of 12




       IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above written.




                                           By_----lcA�-----A-�J...-�==----­
                                               Leon
                                               Chief Executi_v


                                           CarbonLite Sub-Holdin s LLC
                                              By CarbonL·




                                           CarbonLITE PI Holdings, LLC
                                              By CarbonLite Sub-Holdings, LLC, its sole
                                              Member
                                                 By CarbonLite Holdings, L , its sole
                                                 member




                                          CarbonLite Industries LLC
                                             By CarbonLITE PI Holdings LLC, its sole
                                             Member
                                                By CarbonLite Sub-Holdings, LLC, its sole
                                                Member
                                                    By CarbonL."
                                                    member




                      [CarbonLite - Amendment No. 4 to Credit Agreement]
Case 21-10527-JTD      Doc 533-7       Filed 05/28/21       Page 10 of 12




                                CarbonLite Pinnpack, LLC
                                   By CarbonLITE PI Holdings, LLC, its sole
                                   Member
                                      By CarbonLite Sub-Holdings, LLC, its sole
                                      Member
                                          By Ca bon · e Ho ings, L
                                          memb r
                                                �
                                            By��-..f.-..-.,1-=-����=-----
                                              Leon Fara i
                                              Chief Executive Officer


                                PinnPack Packaging, LLC
                                   By CarbonLITE Pinnpack, LLC, its Managing
                                   Member
                                      By CarbonLITE PI Holdings, LLC, its sole
                                      Member
                                          By CarbonLite Sub-Holdings, LLC, its
                                          sole Member
                                              By CarbonL ·               , its
                                              sole me b




           [CarbonLite - Amendment No. 4 to Credit Agreement]
Case 21-10527-JTD   Doc 533-7    Filed 05/28/21   Page 11 of 12




                           ORION ENERGY PARTNERS INVESTMENT
                           AGENT, LLC,
                           as Administrative Agent and Collateral Agent


                           By: _______________________________
                                Name: Gerrit Nicholas
                                Title: Managing Partner


                           ORION ENERGY CREDIT OPPORTUNITIES
                           FUND II, L.P.,
                           as a Lender

                           By: Orion Energy Credit Opportunities Fund II GP,
                           L.P.
                           Its: General Partner

                           By: Orion Energy Credit Opportunities Fund II
                           Holdings, LLC
                           Its: General Partner


                           By: _______________________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner


                           ORION ENERGY CREDIT OPPORTUNITIES
                           FUND II PV, L.P.,
                           as a Lender

                           By: Orion Energy Credit Opportunities Fund II GP,
                           L.P.
                           Its: General Partner

                           By: Orion Energy Credit Opportunities Fund II
                           Holdings, LLC
                           Its: General Partner


                           By: _______________________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner



      [CarbonLite – Amendment No. 4 to Credit Agreement]
Case 21-10527-JTD   Doc 533-7    Filed 05/28/21   Page 12 of 12




                           ORION ENERGY CREDIT OPPORTUNITIES
                           FUND II GPFA, L.P.,
                           as a Lender

                           By: Orion Energy Credit Opportunities Fund II GP,
                           L.P.
                           Its: General Partner

                           By: Orion Energy Credit Opportunities Fund II
                           Holdings, LLC
                           Its: General Partner


                           By: _______________________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner


                           ORION ENERGY CREDIT OPPORTUNITIES
                           CARBONLITE CO-INVEST, L.P.,
                           as a Lender

                           By: Orion Energy Credit Opportunities Fund II GP,
                           L.P.
                           Its: General Partner

                           By: Orion Energy Credit Opportunities Fund II
                           Holdings, LLC
                           Its: General Partner


                           By: _______________________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner




      [CarbonLite – Amendment No. 4 to Credit Agreement]
